UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7599


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CHARLES ELLIS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Thomas E. Johnston,
District Judge. (6:06-cr-00037-1; 6:10-cv-00041)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Ellis, Appellant Pro Se. Steven Loew, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles           Ellis    seeks    to    appeal       the    district      court’s

orders accepting the recommendation of the magistrate judge and

denying    relief        on    his    28   U.S.C.A.        §    2255     (West   Supp.    2012)

motion and denying his Fed. R. Civ. P. 52(b) and 59(e) motion.

The orders are not appealable unless a circuit justice or judge

issues      a      certificate             of       appealability.               28      U.S.C.

§ 2253(c)(1)(B) (2006).                A certificate of appealability will not

issue     absent     “a       substantial       showing          of     the    denial    of    a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating         that       reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El        v.   Cockrell,         537     U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Ellis has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense     with        oral     argument      because          the     facts    and     legal

                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3